Case 1:21-mj-00354-ZMF Document5 Filed 04/07/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America
v. )

I Ryan Sorvisto (AKA: Jeremy R: ) Case: 1:21-—mj-00354
eremy ssyan Senvists St) eremy “yan ) Assigned To : Faruqui, Zia M.

2 OF. ) Assign. Date ; 4/5/2021

Description: COMPLAINT W/ ARREST WARRANT

 

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jeremy Ryan Sorvisto ;
who is accused of an offense or violation based on the following document filed with the court:

O Indictment  Superseding Indictment O Information © Superseding Information M{ Complaint
Probation Violation Petition CI Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) (Entering and Remaining in a Restricted Building or Grounds;

18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a Restrict Building or Grounds);
40 U.S.C. § 5104(e)(2)(D) (Disorderly Conduct in a Capitol Building;

40 U.S.C. § 5104(e)(2)(G) (Parading, Demonstrating, or Picketing a Capitol Building)

Bhs 2021.04.05
16:38:24 -04'00'

Issuing officer’s signature

 

Date: _04/05/2021__

 

City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 

Return

This warrant was received on (date) Ye fz , and the person was arrested on (date) Y / 7/Z)

at: (city and state) Hye! Cock, wh

Date: 4) }20 $a
rresting officer's signature

SA a4 h. AOsral FOr

Printed name and title

 

 

 

 

 
